COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of D. J. B., D. G., D. G., D. G. and D. L. v. Department
                          of Family and Protective Services

Appellate case number:    01-16-00989-CV

Trial court case number: 2015-26726

Trial court:              309th District Court of Harris County

       This is an accelerated appeal from a parental termination order. Our deadline for
disposing of termination cases is 180 days after the notice of appeal is filed. See Tex. R. Jud.
Admin. 6.2(a), reprinted in TEX. GOV’T CODE ANN. Ann, tit. 2, subtit. F app. (West 2013).
Therefore, it is imperative that records are timely filed.
        The deadline for filing the reporter’s record was December 27, 2016. On December 29,
2016, an order issued advising that the record was overdue and ordering the reporter’s record to
be filed within 10 days. On January 9, 2017, court reporter Delores Johnson filed volumes 3 and
5 of the reporter’s record. Johnson also advised of two other court reporters who were involved
in the case. One of those reporters, Walter Johnson, filed a notice on January 11 that he was not
involved. He stated that the two reporters were Delores Johnson and Angelia Singleton. The
other court reporter, Angelia Singleton, has not responded to our December 29 order.
        Accordingly, we order court reporter Angelia Singleton to file the remaining volumes of
reporter’s record on or before January 27, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: January 12, 2017